FERGUSON, Judge
(dissenting):
I dissent. An accused is entitled to be represented at the Article 32 (Uniform Code of Military Justice, 10 USC § 832) investigation by a defense counsel who is qualified within the meaning of the Code. Article 27 (b), Code, supra, 10 USC § 827. United States v Tomaszewski, 8 USCMA 266, 24 CMR 76. In the instant case, despite accused’s specific request for certified counsel at his Article 32 investigation, he was furnished with an officer without any legal qualifications whatsoever, and whose college education consisted of two years, during which he majored in chemical engineering.
Consequently, I would reverse the board of review’s decision.